         Case 3:18-cv-00635-AWT Document 79 Filed 12/30/19 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT
SYED K. RAFI, Ph.D.                     :
                                        :
     Plaintiff                          :         CIVIL ACTION NO.:
                                        :         3:18-CV-00635-AWT
vs.                                     :
                                        :
YALE UNIVERSITY SCHOOL OF MEDICINE, :
RICHARD P. LIFTON, M.D.,                :
ALLEN E. BALE, M.D.,                    :
BRIGHAM AND WOMEN’S HOSPITAL,           :
CYNTHIA C. MORTON, PhD., and            :
HARVARD UNIVERSITY MEDICAL SCHOOL :
                                        :
     Defendants                         :         DECEMBER 30, 2019


               DEFENDANTS’ YALE UNIVERSITY SCHOOL OF MEDICINE,
                 RICHARD P. LIFTON, M.D., and ALLEN E. BALE, M.D.
                RESPONSE TO PLAINTIFF’S “SUPPLEMENTAL REPLY”

       The defendants, Yale University School of Medicine, Richard P. Lifton, M.D., and Allen

E. Bale, M.D., hereby reply to the plaintiff’s “supplemental reply” to all defendants’ motions to

dismiss based on res judicata, filed on December 17, 2019. (ECF No. 73.)

I.     The Doctrine of Res Judicata Precludes the Plaintiff’s Claims Against the Defendants.

       Plaintiff’s claim that res judicata does not bar this action is premised on the admonition of

the Supreme Court that ‘‘‘res judicata does not bar a suit, even if it involves the same course of

wrongful conduct as alleged earlier, so long as the suit alleges new facts or a worsening of the

earlier conditions,’ Landon v. National Screen Service Corp., 349 U.S. 322 (1955).” He claims

that this principle applies to the present case. (ECF No. 73, p. 2.) The short answer to this

argument is that the present action does not allege “new facts or a worsening of the earlier

conditions.”
         Case 3:18-cv-00635-AWT Document 79 Filed 12/30/19 Page 2 of 3



       In fact, the third amended complaint does nothing more than repeat the vague, conclusory

allegations contained in the complaints filed by the plaintiff in Rafi v. Yale Univ. School of Med.,

No. 14-cv-1582 (VAB) (D. Ct. July 27, 2017) and Rafi v. Lifton, No. 18-cv-1161 (CM) (S.D.N.Y.

March 23, 2018). In those earlier cases, Dr. Rafi alleged that he had attempted numerous times to

gain employment in the field of cytogenetics and that the defendants’ have conspired to prevent

his attempts to gain employment. The complaint in the present action makes the same allegations,

and is devoid of new facts or a worsening of the earlier conditions. Given that fact, the doctrine

of res judicata does apply in this matter as articulated in the defendants’ motion to dismiss

plaintiff’s third amended complaint. (ECF No. 65.)

II.    Conclusion

       For the foregoing reasons, as well as those reasons stated in the Memorandum of Law in

Support of Defendants’ Motion to Dismiss, the defendants’ Motion to Dismiss should be granted.

                                                      THE DEFENDANTS,
                                                      YALE UNIVERSITY SCHOOL OF
                                                      MEDICINE, RICHARD P. LIFTON,
                                                      M.D., and ALLEN E. BALE, M.D.

                                                 BY:__/s/ Patrick M. Noonan (#ct00189)
                                                    Patrick M. Noonan
                                                    Donahue, Durham & Noonan, P.C.
                                                    741 Boston Post Road
                                                    Guilford, CT 06437
                                                    (203) 458-9168


                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.




                                                 2
Case 3:18-cv-00635-AWT Document 79 Filed 12/30/19 Page 3 of 3




                                  ____________/s/_______________
                                         Patrick M. Noonan




                              3
